Citation Nr: 0308066	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to June 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, denying the veteran's 
claim of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).  A 
hearing before the Board, sitting at the RO, was held before 
the undersigned in September 2001, following which the Board 
undertook further evidentiary development of this matter in 
March 2002.  Upon the completion of the necessary actions, 
notice was provided to the veteran of the evidence received 
and of his opportunity to respond with any additional 
evidence or argument.  Further argument was thereafter 
furnished by the veteran's accredited representative, which 
has been made a part of the claims folder. 

While this appeal was pending, medical evidence has been 
associated with the veteran's claims folder indicating a 
basis for a claim of direct and/or secondary service 
connection for diabetes mellitus.  Also, the veteran's 
representative in a brief submitted in February 2003, sets 
forth a claim of entitlement to an increased rating for the 
veteran's seizure disorder.  While such issues may in fact be 
inextricably intertwined with the matter herein under 
consideration, the grant of the benefit sought through the 
instant appeal obviates the need for prior RO action as to 
each of the foregoing.  Nevertheless, such issues are 
specifically referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection has been established for the veteran's 
seizure disorder, currently evaluated as 80 percent 
disabling, and for ulcer disease, currently evaluated as 0 
percent disabling.  A combined disability evaluation of 80 
percent has remained in effect since September 1995.

2.  The veteran has completed three years of undergraduate 
study and has past work experience as an office manager, 
quality inspector in a food processing plant, hospital aide, 
and helper in a kennel.  He stopped working on a full-time 
basis in 1981.

3.  The veteran's service-connected disabilities, alone, 
render him unemployable considering his educational and 
occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.15, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to its duty to assist and notify claimants.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  As 
well, changes to the Code of Federal Regulations were made in 
response to the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The record does not reflect that the 
veteran was ever made aware of the changes brought about by 
passage of the VCAA.  In view of the favorable decision 
reached in this case, however, the need for discussion of the 
RO's attempts to comply through other means with the newly 
established law and regulations relating to the VCAA is 
obviated.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Similarly, as the evidence on file is sufficient to grant the 
benefit sought, there is no need to ascertain, pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998), whether in fact all 
of the development actions sought by the Board through its 
development memorandum of March 2002 have been satisfied.

Analysis of the Merits of the Claim

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992); see 
Karnas v. Derwinski, 1 Vet. App. 301 (1991). 

In the matter at hand, service connection has been 
established for a seizure disorder, for which an 80 percent 
evaluation is in effect, and for peptic ulcer disease, for 
which a 0 percent rating has been assigned.  Since September 
1995, a combined disability rating of 80 percent has remained 
in effect.  Such rating, it is noted satisfies the schedular 
requirements for the assignment of a TDIU set forth in 
38 C.F.R. § 4.16(a).  

The question thus presented by the veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disabilities, considering his educational and occupational 
background.  Evidence on file indicates that the veteran has 
completed three years of college-level training and that he 
has past work experience as an office manager, quality 
inspector in a food processing plant, hospital aide, and 
helper in a kennel.  

Recently received evidence shows that disability benefits 
were awarded the veteran by the Social Security 
Administration (SSA) in November 1996 through a decision of 
an Administrative Law Judge, who found the veteran to be 
disabled as a result of an organic brain syndrome, anxiety 
and personality disorders, and a history of alcoholism.  
Underlying that decision was an assessment of residual 
functional capacity relating specifically to the veteran's 
seizures, which was undertaken by a physician in June 1996.  
Such physician found that the veteran's partial complex 
seizures with secondary generalized seizures were occurring 
on average approximately four times monthly.  It was 
determined by such physician that the veteran's seizures were 
likely to disrupt the work of co-workers, that the veteran 
was in need of more supervision at work than an unimpaired 
worker, that the veteran was unable to work at heights or 
with power equipment, and that he could not operate a motor 
vehicle.  

Medical data indicate that the veteran suffered a seizure in 
April 1998 for which medical treatment was sought, and, in 
December 1998, he was seen on an outpatient basis on several 
occasions, due to a complaint of abdominal pain, at times 
associated with vomiting and nausea.  Biopsied material from 
the stomach showed benign gastric mucosa with mild chronic 
inflammation and increased numbers of eosinophils.  No clear 
etiology for the veteran's abdominal pain was established.  
Further complaints of abdominal pain are identified in early 
1999.  In February 1999, the veteran's seizure disorder was 
noted to be stable and there was shown to be drug induced 
akathisia and memory loss.  Multiple episodes of tonic-
colonic seizures are documented in May 1999, and in September 
1999, the veteran was hospitalized because of blank stares 
and jerking movements of the face; the diagnosis was of 
hyponatremia.  At the termination of such hospitalization and 
several, subsequent hospital stays, it was noted that the 
veteran was permanently disabled without potential for 
rehabilitation and that he was unable to return to work.  
Further seizure activity is shown in November 1999.  Periods 
of respite care were required on an inpatient basis during 
2000, and much of the outpatient care received then was 
focused on the veteran's group therapy sessions, although he 
was continued on various anti-seizures medications or 
combinations thereof.  

In February 2001, reports of episodes of the veteran staring 
blankly and being unresponsive were not felt to be true 
seizures, due to their short duration and occasional 
responsiveness during some events.  His VA primary care 
physician in a letter to the veteran's spouse listed various 
physical and mental diagnoses, among which were a seizure 
disorder and peptic ulcer disease, which were to be 
considered in determining the veteran's employability.  Such 
physician further noted that the veteran's seizures were due 
to multiple factors, including stress.  

In May 2001, it was set forth that the veteran's medications 
included Dilantin, Depakote, and Phenobarbital.  A possible 
seizure had occurred that day and at three other times that 
same month, although it was believed that the correct dose of 
medications had not been taken.  In June 2001, the veteran's 
seizure disorder was found to be in good control, and the 
frequency of his seizures was noted to be two to four times 
yearly, with an increased incidence during times of stress.  
Reported seizure activity requiring medical assistance is 
likewise shown in October and December 2001.  

In April 2002, a period of VA hospital care was required 
because of Dilantin toxicity.  No seizures were reported 
during that period or since January 2002.  Later the same 
month, seizure episodes necessitated further hospitalization.  
In June 2002, a VA staff psychiatrist reported that the 
veteran had several serious and complicated medical and 
psychiatric problems and that he was unemployable and would 
remain so indefinitely.  Further seizure activity in July 
2002 led to a period of inpatient evaluation later in July 
2002.  An electroencephalogram during such evaluation 
demonstrated a slow alpha variant without any epileptic 
pathology; a sleep deprived study showed bitemporal spikes.  

Also indicated by the record is the existence of various, 
nonservice-connected disorders, such as disequilibrium most 
likely secondary to cerebellar dysfunction, chronic 
alcoholism, Wernicke-Korsakoff syndrome, confusional state, 
cerebral vascular accident in May 1996 with residual deficits 
in cognition and memory and with left hand apraxia, 
headaches, recurrent major depression, post-traumatic stress 
disorder, hemorrhoids, gastroesophageal reflux disorder, 
chronic obstructive pulmonary disease, and shingles.  

The veteran has been found to be unable to work by the SSA on 
the basis of various, nonservice-connected entities.  As 
such, the SSA's decision is not dispositive of the issue 
presented by this appeal.  The same is true with respect to 
the VA medical professionals who in February 2001 and June 
2002 statements attempted to address the issue of the 
veteran's employability.  To the extent that each voiced an 
opinion as to the question of employability, neither 
concluded that the veteran's seizures and peptic ulcer 
disease, alone, resulted in his unemployability.  While the 
foregoing neither prove nor disprove the claim at hand, and 
in spite of the fact that there clearly is some overlap 
between those symptoms attributable to service and 
nonservice-connected disorders of the veteran, medical data 
presented in this matter amply document the existence of far 
reaching, work-related restrictions involving the veteran's 
significantly disabling seizure disorder, and to some degree, 
his far less disabling peptic ulcer disease.  Such is 
amplified by the credible testimony of the veteran and his 
spouse at a hearing before the undersigned in September 2001 
and is bolstered by the findings of the SSA examiner, who in 
directly addressing the veteran's seizure disorder, found 
that there were major limitations attributable the veteran's 
seizures which would adversely affect his ability to work.  
As the evidence in favor of the claim outweighs the evidence 
in opposition, it is concluded that the veteran's entitlement 
to a TDIU is established.  To that extent, the benefit sought 
on appeal is granted.



ORDER

Entitlement to a TDIU is granted, subject to those provisions 
governing the payment of monetary benefits.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

